IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

WENDY PEDERSEN,
                                                   No. 68451-5-1
                    Petitioner,
                                                   DIVISION ONE
         v.

                                                   UNPUBLISHED OPINION
STATE OF WASHINGTON,                                                                  °
                                                                                      27=^
                                                                                             m
                                                                                             5-;* •.,
DEPARTMENT OF LICENSING,
                                                                                      CD

                    Respondent.                    FILED: DEC 3 0 2013                       —*trri




      Per Curiam. Wendy Pedersen seeks review of the superior court's dismissal of

her appeal of her license revocation. She contends the court erred in dismissing her

appeal under RCW 46.20.385(1 )(b) ("A person receiving an ignition interlock driver's

license waives his or her right to a hearing or appeal") because the statute violates

principles of due process and equal protection. Following our recent decision in Nielsen

v. Washington State Department of Licensing. _         Wn. App. _      , 309 P.3d 1221 (2013)

(majority holding that RCW 46.20.385(1 )(b) violates substantive due process and is

therefore unconstitutional), a commissioner of this court ruled that discretionary review is

warranted in this case and asked the parties how they intended to proceed. The parties

then filed an agreed motion to reverse and remand for further proceedings in light of

Nielsen. The motion is granted.

       Reversed and remanded for further proceedings.


                                  For the court:

                                                            rvw
                                                                        i
                                                          Ccr^} J,
                                                                   ^